DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 10/22/2020.  Claims 1-31 are pending.  Claims 1-31 are as previously presented.  

Response to Arguments
Applicant’s arguments, see appeal brief, filed 10/22/2020, with respect to claims 1-8, 10-18, 20-25, 28 and 31 have been fully considered and are persuasive.  The rejections of claims 1-8, 10-18, 20-25, 28 and 31 under 35 USC 103 have been withdrawn. 

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites “the device” in line 3-4, 5 of the claim.  Examiner suggests the claim to be amended to recite –the battery powered device-- for consistency with line 2 of the claim in order to avoid antecedent basis issues.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is neither tied to a machine or apparatus, nor does it perform a transformation. As currently presented, the method steps in claims 1-10 and 20-23 need not be performed by a specific machine.
	Based on recent Court decisions, it has been held that a § 101 process must (1) be tied to another statutory class (a particular machine or apparatus) or (2) transform underlying subject matter (such as an article or materials) to a different state or thing. Thus, to qualify as a § 101 statutory process, the claim should positively recite the other statutory class (the thing or product) to which it is tied, for example, by identifying the apparatus that accomplishes the method steps, or positively recite the subject matter that is being transformed, for example, by identifying the material that is being changed to a different state.
As such, claims 1 and 23 only recites a method that includes steps that could be purely mental and the claim does not in any way tie the process to another statutory class nor does the claim transform an article to a different state or thing. Further, the claims are not directed to an application of a law of nature.  The claims are mere statement of a general concept.
Such claims are therefore non-statutory under 35 U.S.C. 101.
Claims 2-10 and 21-23 do not remedy the deficiencies of the claims from which they depend, with respect to 35 USC 101.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 10, the recitation “wherein the obtaining operation includes obtaining a plurality of the measured cell voltages and based thereon, determining current and past measured rates of change for the plurality of the measured cell voltages, wherein the past measured rate of change corresponds to a past period of time, the current measured rate of change corresponding to a current period of time, the declaring operation including comparing the current and past measured rates of change to determine whether a difference there between exceeds a predetermined factor” (emphasis added), renders the claim indefinite.  It is unclear from the claim as to which parameter the claimed “measured rates of change
For examination on the merits, the clams will be interpreted as best understood in light of the 35 USC 112(b) rejections above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 7, 11, 13-14, 16-17, 20, 22, 24, 28 and 31 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Claim  is/are rejected under Armstrong et al. US20070179547 (hereinafter Armstrong).
Regarding claim 1, Armstrong teaches a method to determine an early battery depletion condition for a battery powered device (abstract, para. 2, 7, 10, 24-26), the method comprising:

obtaining a measured cell voltage for the battery cell of the device (see Fig. 4, where voltage is measured, see para. 0010, 0025, 0030, 0033);
calculating a projected cell voltage based on the charge consumption (see Fig. 4, where a charge depletion and estimate future charge depletion is calculated, see para. 0007, 0010-0011, 0025, 0065); and 
declaring an early depletion condition based on a relation between the measured and projected cell voltages (see Fig. 4, where time of end of service and or elective replacement indication is declared/determined, see para. 5, where warning of impending depletion of a battery and subsequent degradation is disclosed, see para. 11-12, 0025-0026, 0037 wherein the estimated battery life may be based upon estimated future charge depletion and actual past charge depletion and on the measured voltage). 
Regarding claim 11, Armstrong teaches A system to determine an early battery depletion condition for a battery powered medical device (see para. 0028, 0036), the system comprising: 
a processor (see para. 0028, 0029 0036, 0037, wherein the calculation may be performed by an optional calculation unit 226 of the power source controller 220 or in a calculation unit 272 of the external unit 150); 
memory storing program instructions accessible by the processor (see para. 0028-0029, 0036, 0044, 0067 wherein a memory unit 280 is disclosed); 

determine a charge consumption drawn externally from a battery cell by a medical device for a select period of time (see abstract, see Fig. 3A-3B, see para. 0007, 0010, 0025, 0030, 0045, 0047, 0067 wherein the amount of electrical charge depleted is determined);
obtains a measured cell voltage for the battery cell of the medical device (see Fig. 4, where voltage is measured, see para. 0010, 0025, 0030, 0033);
calculates a projected cell voltage based on the charge consumption (see Fig. 4, where a charge depletion and estimate future charge depletion is calculated, see para. 0007, 0010-0011, 0025, 0065); and 
declares an early depletion condition based on a relation between the measured and projected cell voltages (see Fig. 4, where time of end of service and or elective replacement indication is declared/determined, see para. 5, where warning of impending depletion of a battery and subsequent degradation is disclosed, see para. 11-12, 0025-0026, 0037 wherein the estimated battery life may be based upon estimated future charge depletion and actual past charge depletion and on the measured voltage).

 claim 2, Armstrong teaches all the materials as applied above for claim 1 and further teaches wherein the declaring operation comprises identifying a divergence characteristic, between the measured and projected cell voltages, that is indicative of internal battery cell self-discharge (see para. 0033).
claim 5 and 16, Armstrong teaches all the materials as applied above and further teaches recalibrating at least one of the projected cell voltage or charge consumption based on the measured cell voltage when a select criteria is maintained for a predetermined period of time (see para. 0044-0046, 0051-0053).
Regarding claims 7 and 17, Armstrong teaches all the materials as applied above and further teaches wherein the calculation operation includes utilizing at least one of a i) a voltage versus capacity curve associated with the battery cell; ii) a predetermined functional relation between voltage and charge capacity, or iii) an initial cell voltage, a cell voltage rate of change and the charge consumption for the period of time (see para. 0042, 0074, wherein the operation calculation includes at least a predetermined functional relation between voltage and charge capacity).
Regarding claim 13, Armstrong teaches all the materials as applied above and further teaches an external device to communicate with the medical device (see Fig. 1, which shows external unit 150 to the medical device which communicates with the medical device, 0077, wherein data may be transmitted to external unit 150), the medical device including a measuring circuit to measure the cell voltage (see para. 0030, 0033), the medical device including a transmitter to transmit the measured cell voltage to the external device (see para. 0069, 0077), the external device including the memory and processor to perform the estimating, obtaining, calculating and declaring operations (see Fig. 1, external unit 150, para. 0028-0029, 0033, 0069, 0077, wherein by definition computers includes memory and processor).
Regarding claim 14, further comprising an external device to communicate with the medical device, the medical device and the external device including first and 
Regarding claim 20, Armstrong teaches a method to determine an early battery depletion condition for a battery powered device, the method comprising: 
obtaining a plurality of measured cell voltages; 
analyzing the plurality of measured cell voltages to identify a measured rate of change (see para. 0031-0032, 0044-45, 0049-51, 0053-59); 
comparing the measured rate of change with a rate of change threshold (see para. 0031-0032, 0044-45, 0049-51, 0053-59 ); and 
declaring an early depletion condition based on a relation between the measured rate of change and the rate of change threshold (see Fig. 4, where time of end of service and or elective replacement indication is declared/determined, see para. 5, where warning of impending depletion of a battery and subsequent degradation is disclosed, see para. 11-12, 0025-0026, 0031-0032, 0037, 0044-45, 0049-51, 0053-59).

Regarding claim 22, Armstrong further teaches wherein the rate of change threshold includes a set of rate of change thresholds for different conditions, the conditions including at least one of: i) light current usage condition, ii) heavy current usage condition, iii) an early in battery life condition, iv) a late in battery life condition, or v) a day to day current drain level condition (see para. 007, 0025, 0041, 0042, 0075,  
Regarding claim 24, Armstrong teaches a system to determine an early battery depletion condition for a battery powered medical device (see abstract), the system comprising: 
a processor (see para. 0028, 0029 0036, 0037, wherein the calculation may be performed by an optional calculation unit 226 of the power source controller 220 or in a calculation unit 272 of the external unit 150); 
memory storing program instructions accessible by the processor (see para. 0028-0029, 0036, 0044, 0067 wherein a memory unit 280 is disclosed); 
wherein, responsive to execution of the program instructions (0037), the processor: 
obtains a plurality of measured cell voltages (see Fig. 4, where voltage is measured, see para. 0010, 0025, 0030, 0033); 
analyzes the plurality of measured cell voltages to identify a measured rate of change (see para. 0031-0032, 0044-45, 0049-51, 0053-59); 
compares the measured rate of change with a rate of change threshold (see para. 0031-0032, 0044-45, 0049-51, 0053-59 ); and 
declares an early depletion condition based on a relation between the measured rate of change and the rate of change threshold (see Fig. 4, where time of end of service and or elective replacement indication is declared/determined, see para. 5, where warning of impending depletion of a battery and subsequent degradation is disclosed, see para. 11-12, 0025-0026, 0031-0032, 0037, 0044-45, 0049-51, 0053-59).

Regarding claim 28 and 31, Armstrong teaches all the materials as applied for respective independent claims 1 and 11 above.  Armstrong further teaches that determining the charge consumption is performed while the device is operating for the select period of time (see para. 0025-0026, 0044, 0046-0047, 0049, 0052)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. US20070179547 (hereinafter Armstrong).
Regarding claim 3 and 15, Armstrong teaches all the materials as applied above.  Armstrong teaches a battery voltage measured is compared with a reference voltage in order to declare an end of life of the battery, and where output of comparisons can be communicated to an external unit (see para. 0033-0034, 0037, 0040-0041), by doing 
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to declare a no early depletion condition when the measured and projected cell voltages fall with a tolerance range of one another for the benefit of accurately characterizing and evaluating the battery performance and state of charge and the health of a battery and ensuring that the battery is operating within its functioning mode. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. US20070179547 (hereinafter Armstrong) in view of Hu et al. US 20150349385 (hereinafter Hu).
Regarding claim 4, Armstrong teaches all the materials as applied above.  However, it does not expressly or explicitly teaches obtaining a steady state charge consumption and a task related charge consumption from the battery cell for the select period of time, the steady state and task related charge consumptions included within the charge consumption.
Hu teaches a method for predicting the remaining useful life of a battery obtaining a steady state charge consumption and a task related charge consumption from the battery cell for the select period of time, the steady state and task related charge consumptions included within the charge consumption (see abstract, where the capacity of the battery is determined based on changes of state of charge values at a 
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to modify the system of Armstrong with the teachings of Hu to obtaining a steady state charge consumption and a task related charge consumption from the battery cell for the select period of time, the steady state and task related charge consumptions included within the charge consumption for the benefit of obtaining an effective and accurate evaluation of the battery that can result in the effective device maintenance to be administered at an appropriate time, particularly when the battery is used in an implantable medical device, therefore the stem would be enhanced and an accurate characterization of the state of health of a battery can be made in an efficient manner (see para. 3, 5).

Claim 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. US20070179547 (hereinafter Armstrong) in view of Ochiai et al. US 2002/0171429 (hereinafter Ochiai).
Regarding claim 6, Armstrong teaches all the limitations as applied above. However Armstrong do not expressly or explicitly discloses the recalibration operation occurs when the predetermined period of time passes without a capacitor discharge task occurring.  
Ochiai et al. teaches a state of charge measuring apparatus for a battery device for detecting accurate state of charge of battery (see abstract) and further teaches recalibrating at least one of the projected cell voltage or charge consumption based on 
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Armstrong to recalibrating at least one of the projected cell voltage or charge consumption based on the measured cell voltage when a select criteria is maintained for a predetermined period of time, wherein the recalibration operation occurs when the predetermined period of time passes without a capacitor discharge task occurring for the benefit of obtaining an accurate value of state of charge of the battery and to provide accurate and precise characterization of the battery operation.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. US20070179547 (hereinafter Armstrong) in view of Koga US Patent 6268.
Regarding claim 6, Armstrong teaches all the materials as applied above. However Armstrong do not expressly or explicitly discloses the recalibration operation occurs when the predetermined period of time passes without a capacitor discharge task occurring 

Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Armstrong to recalibrating at least one of the projected cell voltage or charge consumption based on the measured cell voltage when a select criteria is maintained for a predetermined period of time, wherein the recalibration operation occurs when the predetermined period of time passes without a capacitor discharge task occurring for the benefit of obtaining an accurate value of state of charge of the battery and to provide accurate and precise characterization of the battery operation.
Claim 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. US20070179547 (hereinafter Armstrong) in view of Merritt et al. US2004/0039424.
Regarding claim 8 and 18, Armstrong teaches all the materials as applied above.  Armstrong further teaches to determine the time remaining based on the average current and the difference between the voltages associated with the knee (see para. 0074)
However the combination do not expressly or explicitly teaches wherein the estimating operation comprises obtaining an average charge consumption drained from 
Merritt teaches a system and method for determining remaining battery life for an implantable medical device and further teaches wherein the estimating operation comprises obtaining an average charge consumption drained from the battery cell, and estimating the charge consumption based on the average charge consumption over a period of time (see abstract, para. 19-23).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Armstrong obtain an average charge consumption drained from the battery cell, and estimating the charge consumption based on the average charge consumption over a period of time for the benefit of providing an efficient way of assessing the state of charge of the battery, permit accurate and reliable prediction of battery end of life by taking consumption factors into consideration, and thus enhancing the system operation.
Claim 10, 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. US20070179547 (hereinafter Armstrong) in view of Millar US Patent 5684404.
Regarding claim 10, Armstrong teaches all the materials as applied above.  However, the combination does not expressly or explicitly teaches wherein the obtaining operation includes obtaining a plurality of the measured cell voltages and based thereon, determining current and past measured rates of change for the plurality of measured cell voltages, wherein the past measured rate of change corresponds to a past period of time, the current measured rate of change corresponding to a current 
Millar teaches a system and method of measuring a battery lifetime wherein the obtaining operation includes obtaining a plurality of the measured cell voltages and based thereon, determining current and past measured rates of change for the plurality of the measured cell voltages, wherein the past measured rate of change corresponds to a past period of time, the current measured rate of change corresponding to a current period of time, the declaring operation including comparing the current and past measured rates of change to determine whether a difference there between exceeds a predetermined factor (see abstract, col. 1, ll. 46-51; col. 2, ll. 52 through col. 3, ll. 7; col. 6, ll. 64 through col. 7, ll. 16).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Armstrong to obtaining a plurality of the measured cell voltages and based thereon, determining current and past measured rates of change for the plurality of measured cell voltages, wherein the past measured rate of change corresponds to a past period of time, the current measured rate of change corresponding to a current period of time, the declaring operation including comparing the current and past measured rates of change to determine whether a difference there between exceeds a predetermined factor for the benefit of providing a more accurate determination of battery life and to permit variables to be more accurately factored into a determination of battery lifetime (see col. 7, ll. 9-16).
claim 21 and 25, Armstrong teaches all the materials as applied above.  However it does not expressly or explicitly teaches wherein the determining current and past measured rates of change, wherein the past measured rate of change corresponds to a past period of time, the current measured rate of change corresponding to a current period of time, the declaring operation including comparing the current and past measured rates of change to determine whether a difference there between exceeds a predetermined factor.
Millar teaches a system and method of measuring a battery lifetime wherein the obtaining operation includes obtaining a plurality of the measured cell voltages and based thereon, determining current and past measured rates of change, wherein the past measured rate of change corresponds to a past period of time, the current measured rate of change corresponding to a current period of time, the declaring operation including comparing the current and past measured rates of change to determine whether a difference there between exceeds a predetermined factor (see abstract, col. 1, ll. 46-51; col. 2, ll. 52 through col. 3, ll. 7; col. 6, ll. 64 through col. 7, ll. 16).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Armstrong to obtaining a plurality of the measured cell voltages and based thereon, determining current and past measured rates of change, wherein the past measured rate of change corresponds to a past period of time, the current measured rate of change corresponding to a current period of time, the declaring operation including comparing the current and past measured rates of change to determine whether a difference there between exceeds a .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. US20070179547 (hereinafter Armstrong) in view of Kaib et al. US 20170003356 (hereinafter Kaib).

Regarding claim 12, Armstrong teaches all the materials as applied above for claim 1 and further teaches comprising a housing for the medical device (see para. 0027, wherein the device comprises a shell or case, para. 0033).
However, it does not expressly or explicitly teaches that the housing for the medical device includes the processor and memory such that the processor of the medical device declares the early depletion condition the claimed housing.  
Kaib teaches a system and method for monitoring the life of a battery (See abstract) and further teaches a medical device comprising a housing where components of the system are enclosed therein (i.e. controller is enclosed; see Fig. 3A, para. 126, 209). 
 Given the teachings of Kaib of a housing it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to provide the system of Armstrong with a housing includes the processor and memory such that the processor of the medical device declares the early depletion condition the claimed housing for the benefit of providing protection to the components from environmental .

Allowable Subject Matter
Claims 9, 19, 23, 26-27, 29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion                                                                                                                                                                          Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864

         /MANUEL A RIVERA VARGAS/         Primary Examiner, Art Unit 2864